Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This correspondence is responsive to the Continuation Application filed on September 28, 2020 and the Preliminary Amendment filed on May 18, 2021. Claims 21-40 are pending in the case, with claims 21, 36 and 40 in independent form. Claims 1-20 have been cancelled and new claims 21-40 have been added.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings are objected to because Figures 6A, 6B, 6C, 7A and 7B contain greyscale and are not suitable for reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 40 recites a computer readable medium that is described in the specification, at paragraphs 14, 16, 32, 38, in an open-ended manner that may or may not be a “non-transitory” computer-readable medium. Therefore, the computer-readable medium recited by claim 40 may reasonably be interpreted as including non-statutory signal media. Amending claim 40 to recite a “non-transitory” computer-readable medium should overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 depends from claim 24 and recites the limitation "each of the pre-determined number of data dimensions."  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears that a typographical error may have occurred and that claim 35 was intended to depend from claim 34. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,789,424. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims differ only in minor variations in wording and scope. The claims of the present application are broader in scope because they recite document subparts that represent combinations of information that are not limited to being related to a medical topic. 

Regarding claim 21, the ‘424 patent claims recite:
A computing system comprising: a database storing: (i) a plurality of document subparts, wherein each of the document subparts is available in two or more languages, (ii) a first pre-defined subset of the document subparts representing a first combination of information, and (iii) a second pre-defined subset of the document subparts representing a second combination of information, wherein the first combination is different from the second combination; and a computing device including a processor configured to: provide, for display on a graphical user interface, (i) a textual representation of the document subparts, (ii) a plurality of binary indicators, each associated with one of the document subparts and signifying whether the associated document subpart is selected, wherein an initial arrangement of the binary indicators signifies that only the first pre-defined subset of the document subparts are selected, (iii) subset controls indicating that the first pre-defined subset of the document subparts is selected and that the second pre-defined subset of the document subparts is not selected, and (iv) language controls indicating a selected language of the two or more languages, and (v) a document generation control; in response to selection of one of the subset controls by way of the graphical user interface, provide, for display on the graphical user interface, (i) the subset controls indicating that the second pre-defined subset of the document subparts is selected and that the first pre-defined subset of the document subparts is not selected, and (ii) an McDonnell Boehnen2 Hulbert & Berghoff LLP 300 South Wacker Drive Chicago, Illinois 60606update to the binary indicators so that they signify that only the second pre-defined subset of the document subparts are selected; in response to selection of one of the language controls by way of the graphical user interface, provide, for display on the graphical user interface, an update to the language controls to indicate the selected language to be a different language of the two or more languages; and in response to selection of the document generation control by way of the graphical user interface, generate a document in the selected language and including only the document subparts signified as selected by the binary indicators (i.e., claim 1, col 14:64 to col 15:42.).  

Regarding claim 22, which depends from claim 21, the ‘424 patent claims recite: 
wherein the processor is further configured to: provide, for display on a previous graphical user interface, a list of selectable topics, wherein the list of selectable topics was generated as a search result, and wherein selection of a topic by way of the previous graphical user interface causes the graphical user interface to be provided (i.e., claim 2, col 15:43-51.).  

Regarding claim 23, which depends from claim 21, the ‘424 patent claims recite:  wherein the selected language is different from a language of the two or more languages in which the textual representation of the document subparts is displayed (i.e., claim 3, col 15:52-55.).

Regarding claim 24, which depends from claim 21, the ‘424 patent claims recite:   wherein, prior to generating the document in the selected language, text of the document subparts is editable by way of the McDonnell Boehnen3Chicago, Illinois 60606graphical user interface (i.e., claim 4, col 15:56-59.).
  
Regarding claim 25, which depends from claim 21, the ‘424 patent claims recite:  wherein, after generating the document in the selected language, the graphical user interface displays further controls for printing the document, storing the document in a file, and emailing the document (i.e., claim 5, col 15:60-64.).  

Regarding claim 26, which depends from claim 21, the ‘424 patent claims recite:  wherein at least some of the document subparts signified as selected by the binary indicators contain sub-subparts, and wherein generating the document in the selected language comprises formatting the document subparts as text blocks and the sub-subparts in bulleted lists (i.e., claim 6, col 15:65 to col 16:3.).  

Regarding claim 27, which depends from claim 21, the ‘424 patent claims recite:  wherein the processor is further configured to: provide, for display on a configuration graphical user interface, a list of selectable language versions of the first pre-defined subset of the document subparts (i.e., claim 7, col 16:4-13.).
  
Regarding claim 28, which depends from claim 21, the ‘424 patent claims recite:
wherein the configuration graphical user interface further includes language editing controls for the list of selectable language versions that allow addition of a new language version, editing one or more of the selectable language versions, and deletion of one or more of the selectable language versions (i.e., claim 8, col 16:14-23.). 

Regarding claim 29, which depends from claim 28, the ‘424 patent claims recite:
wherein the processor is further configured to:McDonnell Boehnen4 Hulbert & Berghoff LLP 300 South Wacker DriveChicago, Illinois 60606in response to selection to edit a first language version and a second language version of the selectable language versions, provide, for display on a second configuration graphical user interface, a table, wherein the table includes rows containing each of the document subparts in the first pre-defined subset thereof, and wherein the table includes a first column containing text of the document subparts in a first language and a second column containing text of the document subparts in a second language (i.e., claim 9, col 16:24-35.).   

Regarding claim 30, which depends from claim 29, the ‘424 patent claims recite:
wherein the text in the table is editable and can be rearranged by way of the second configuration graphical user interface (i.e., claim 10, col 16:36-38.). 

Regarding claim 31, which depends from claim 21, the ‘424 patent claims recite:
wherein languages of the document subparts are a first dimension of the document subparts and versions of the document subparts are a second dimension of the document subparts (i.e., claim 11, col 16:39-42.). 


Regarding claim 32, which depends from claim 21, the ‘424 patent claims recite:
wherein at least some of the document subparts signified as selected by the binary indicators contain sub-subparts, wherein the sub-subparts and dimensions of the sub-subparts (i.e., claim 6, col 15:65-col 16:3, claim 11, col 16:39-42) are manipulatable via the graphical user interface (i.e., claims 8-9, col 16:14-35, claim 4, col 15:56-59).   

Regarding claim 33, which depends from claim 32, the ‘424 patent claims recite:
wherein at least some of the sub-subparts contain sub-sub-subparts, and wherein the sub-sub-subparts (i.e., claim 6, col 15:65-col 16:3) are further  modifiable via the graphical user interface (i.e., claims 8-9, col 16:14-35, claim 4, col 15:56-59).  

Regarding claim 34, which depends from claim 21, the ‘424 patent claims recite:
wherein each of the document McDonnell Boehnen5Hulbert & Berghoff LLP300 South Wacker DriveChicago, Illinois 60606subparts has a pre-determined number of data dimensions associated therewith (i.e., claim 11, col 16:39-42).

Regarding claim 35, which depends from claim 24, the ‘424 patent claims recite:
wherein each of the pre-determined number of data dimensions (i.e., claim 11, col 16:39-42.) is associated with a respective structured data modifiable via the graphical user interface (i.e., claims 8-9, col 16:14-35, claim 4, col 15:56-59)
 
Regarding claim 36, the ‘424 patent claims recite:
A computer-implemented method comprising: storing, in a database, (i) a plurality of document subparts, wherein each of the document subparts is available in two or more languages, (ii) a first pre-defined subset of the document subparts representing a first combination of information, and (iii) a second pre-defined subset of the document subparts representing a second combination of information, wherein the first combination is different from the second combination providing, for display on a graphical user interface, (i) a textual representation of the document subparts, (ii) a plurality of binary indicators, each associated with one of the document subparts and signifying whether the associated document subpart is selected, wherein an initial arrangement of the binary indicators signifies that only the first pre-defined subset of the document subparts are selected, (iii) subset controls indicating that the first pre-defined subset of the document subparts is selected and that the second pre-defined subset of the document subparts is not selected, and (iv) language controls indicating a selected language of the two or more languages, and (v) a document generation control; in response to selection of one of the subset controls by way of the graphical user interface, providing, for display on the graphical user interface, (i) the subset controls indicating that the second pre-defined subset of the document subparts is selected and that the first pre-defined subset McDonnell Boehnen6 Hulbert & Berghoff LLP 300 South Wacker Drive Chicago, Illinois 60606of the document subparts is not selected, and (ii) an update to the binary indicators so that they signify that only the second pre-defined subset of the document subparts are selected; in response to selection of one of the language controls by way of the graphical user interface, providing, for display on the graphical user interface, an update to the language controls to indicate the selected language to be a different language of the two or more languages; and in response to selection of the document generation control by way of the graphical user interface, generating a document in the selected language and including only the document subparts signified as selected by the binary indicators (i.e., claim 12, col 16:43-col 17:20.).
  
Regarding claim 37, which depends from claim 36, the ‘424 patent claims recite:
further comprising: providing, for display on a previous graphical user interface, a list of selectable topics, wherein the list of selectable topics was generated as a search result, and wherein selection of a topic by way of the previous graphical user interface causes the graphical user interface to be provided (i.e., claim 13, col 17:21-29.).  

Regarding claim 38, which depends from claim 36, the ‘424 patent claims recite:
wherein the selected language is different from a language of the two or more languages in which the textual representation of the document subparts is displayed (i.e., claim 14, col 17:30-33.).    

Regarding claim 39, which depends from claim 38, the ‘424 patent claims recite:
further comprising: in response to selection to edit a first language version and a second language version of a plurality of selectable language versions, provide, for display on a second configuration graphical user interface, a table, wherein the table includes rows containing each of the document subparts McDonnell Boehnen7 Hulbert & Berghoff LLP 300 South Wacker Drive Chicago, Illinois 60606in the first pre-defined subset thereof, and wherein the table includes a first column containing text of the document subparts in a first language and a second column containing text of the document subparts in a second language (i.e., claim 17, col 17:54- col 18:3).
  
Regarding claim 40, the ‘424 patent claims recite:
A computer-readable medium having instructions stored thereon that, when executed by a processor, causes a computing device to perform operations comprising: storing, in a database, (i) a plurality of document subparts, wherein each of the document subparts is available in two or more languages, (ii) a first pre-defined subset of the document subparts representing a first combination of information, and (iii) a second pre-defined subset of the document subparts representing a second combination of information, wherein the first combination is different from the second combination providing, for display on a graphical user interface, (i) a textual representation of the document subparts, (ii) a plurality of binary indicators, each associated with one of the document subparts and signifying whether the associated document subpart is selected, wherein an initial arrangement of the binary indicators signifies that only the first pre-defined subset of the document subparts are selected, (iii) subset controls indicating that the first pre-defined subset of the document subparts is selected and that the second pre-defined subset of the document subparts is not selected, and (iv) language controls indicating a selected language of the two or more languages, and (v) a document generation control; in response to selection of one of the subset controls by way of the graphical user interface, providing, for display on the graphical user interface, (i) the subset controls indicating that the second pre-defined subset of the document subparts is selected and that the first pre-defined subset of the document subparts is not selected, and (ii) an update to the binary indicators so that they McDonnell Boehnen8Hulbert & Berghoff LLP300 South Wacker DriveChicago, Illinois 60606signify that only the second pre-defined subset of the document subparts are selected; in response to selection of one of the language controls by way of the graphical user interface, providing, for display on the graphical user interface, an update to the language controls to indicate the selected language to be a different language of the two or more languages; and in response to selection of the document generation control by way of the graphical user interface, generating a document in the selected language and including only the document subparts signified as selected by the binary indicators (i.e., claim 18, col 18:4-44.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA M LEVEL/Examiner, Art Unit 2144